DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (a)-(d) to foreign application IN201921006308 (filling date 02/18/2019).  Certified copy of the foreign priority application has been filed with this application on 10/20/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Henry Shikani on 12/14/2021.
Only claims 1, 8 and 15 are being amended by this examiner’s amendment. Remaining claims 2-7 and 9-14 remain as they have been presented by the applicant in the claims filed on 02/18/2020. The application has been amended as follows: 

1.  A processor implemented method for determining optimal decision parameters for a Demand Response (DR) event involving a District Cooling Plant (DCP) serving at least some of 
(a) receiving input parameters from the associated electrical utility, by one or more hardware processors, wherein the input parameters comprise a time interval of the DR event, a total target energy reduction value (RT) to be achieved after the DR event, an initial supply chilled water temperature value (TS) of the DCP from a predefined range and an initial demand energy reduction value (RD(n)) of the DCP, wherein an initial value of n is zero and the time interval of the DR event comprises a start time (t) and an end time (t +T) where T is a total time duration of the DR event;
(b) determining, by the one or more hardware processors, an energy reduction vector (R) comprising an energy reduction value (Rx) for each building (x) of the at least some of the plurality of buildings such that (i) a total thermal discomfort value (∑B Γx) of occupants thereof is minimum, ∑B Γx) of occupants is a sum of a thermal discomfort value (Γx) of occupants for each building (x) of the at least some of the plurality of buildings and (ii) a sum of energy reduction value (∑B Rx) thereof and the initial demand energy reduction value (RD(n)) of the DCP is greater than or equal to the total target energy reduction value (RT);
(c) identifying, by the one or more hardware processors, a temperature set point (TSP) and a lighting intensity factor (Lf) for each building (x) of the at least some of the Rx) using a look-up table and by using an inverse mapping technique;
(d) extracting, by the one or more hardware processors, a cooling load (Qx(t)) for each building (x) of the at least some of the plurality of buildings and a chilled water mass flow rate(mx(t)) thereof based on an associated temperature set point (TSP) and an associated lighting intensity factor (Lf), using a British Thermal Units (BTU) meter installed in a corresponding building;
(e) calculating, by the one or more hardware processors, a cooling load (QD(t)) of the DCP and a chilled water mass flowrate (mD(t)) of the DCP by summing cooling loads and chilled water mass flow rates of each building (x) of the at least some of the plurality of buildings respectively;
(f) estimating, by the one or more hardware processors, an intermediate energy reduction value (RD(*)) of the DCP based on the cooling load (QD(t)) of the DCP and the chilled water mass flowrate (mD(t)) of the DCP using a chiller performance curve and a pump performance curve of the DCP;
(g) determining, by the one or more hardware processors, a new demand energy reduction value (RD(n+1)) of the DCP based on the initial demand energy reduction value (RD(n)), the intermediate energy reduction value (RD(*)) and a relaxation parameter β;
(h) iteratively performing, by the one or more hardware processors, steps (a) through (g) by taking the new demand energy reduction value (RD(n+1)) of the DCP as the initial demand energy reduction value (RD(n)) of the DCP until a condition | RD(n+1)- RD(n)|< ε satisfied, wherein a value of ε is 0.001;
TSP) and the associated lighting intensity factor (Lf) for each building (x) of the at least some of the plurality of buildings along with the total thermal discomfort value (∑B Γx) of occupants thereof and a peak power value (PWDR) during the DR event, for the initial supply chilled water temperature value (Ts) of the DCP;
(j) iteratively performing, by the one or more hardware processors, steps (a) through (i) for remaining supply chilled water temperature values (Ts) of the DCP from the predefined range and capturing the associated temperature set point (TSP) and the associated lighting intensity factor (Lf) for each building (x) of the at least some of the plurality of buildings along with an associated total thermal discomfort value (∑B Γx) of occupants thereof and an associated peak power value (PWDR) during the DR event, for each of the remaining supply chilled water temperature values (TS); and
(k) identifying, by the one or more hardware processors, the associated temperature set point (TSP) and the associated lighting intensity factor (Lf) for each building (x) of the at least some of the plurality of buildings for an associated supply chilled water temperature value (TS) as optimal decision parameters in the event that an associated total thermal discomfort value (∑B Γx) of occupants thereof is minimum and a snapback condition is satisfied, wherein the snapback PWDR) during the DR event is less than or equal to a peak power value (PWDR) during a non DR event.


one or more data storage devices operatively coupled to one or more hardware processors and configured to store instructions which when executed cause the one or more hardware processors to:
(a) receive input parameters from the associated electrical utility, wherein the input parameters comprise a time interval of the DR event, a total target energy reduction value (RT) to be achieved after the DR event, an initial supply chilled water temperature value (TS) of the DCP from a predefined range and an initial demand energy reduction value (RD(n)) of the DCP, wherein an initial value of n is zero and the time interval of the DR event comprises a start time (t) and an end time (t +T) where T is a total time duration of the DR event;
(b) determine an energy reduction vector (R) comprising an energy reduction value (Rx) for each building (x) of the at least some of the plurality of buildings such that (i) a total thermal discomfort value (∑B Γx) of occupants thereof is minimum, wherein the total thermal discomfort value (∑B Γx) of occupants is a sum of a thermal discomfort value (Γx) of occupants for each building (x) of the at least some of the plurality of buildings and (ii) a sum of energy reduction value (∑B Rx) thereof and the initial demand RD(n)) of the DCP is greater than or equal to the total target energy reduction value (RT);
(c) identify a temperature set point (TSP) and a lighting intensity factor (Lf) for each building (x) of the at least some of the plurality of buildings based on an associated energy reduction value (Rx) using a look-up table and by using an inverse mapping technique;
(d) extract a cooling load (Qx(t)) for each building (x) of the at least some of the plurality of buildings and a chilled water mass flow rate(mx(t)) thereof based on an associated temperature set point (TSP) and an associated lighting intensity factor (Lf), using a British Thermal Units (BTU) meter installed in a corresponding building;
(e) calculate a cooling load (QD(t)) of the DCP and a chilled water mass flowrate (mD(t)) of the DCP by summing cooling loads and chilled water mass flow rates of each building (x) of the at least some of the plurality of buildings respectively;
(f) estimate an intermediate energy reduction value (RD(*)) of the DCP based on the cooling load (QD(t)) of the DCP and the chilled water mass flowrate (mD(t)) of the DCP using a chiller performance curve and a pump performance curve of the DCP;
(g) determine a new demand energy reduction value (RD(n+1)) of the DCP based on the initial demand energy reduction value (RD(n)), the intermediate energy reduction value (RD(*)) and a relaxation parameter β;
(h) iteratively perform steps (a) through (g) by taking the new demand energy reduction value (RD(n+1)) of the DCP as the initial demand energy reduction value (RD(n)) of the DCP until a condition | RD(n+1)- RD(n)|< ε satisfied, wherein a value of ε is 0.001;
TSP) and the associated lighting intensity factor (Lf) for each building (x) of the at least some of the plurality of buildings along with the total thermal discomfort value (∑B Γx) of occupants thereof and a peak power value (PWDR) during the DR event, for the initial supply chilled water temperature value (Ts) of the DCP;
(j) iteratively perform steps (a) through (i) for remaining supply chilled water temperature values (Ts) of the DCP from the predefined range and capturing the associated temperature set point (TSP) and the associated lighting intensity factor (Lf) for each building (x) of the at least some of the plurality of buildings along with an associated total thermal discomfort value (∑B Γx) of occupants thereof and an associated peak power value (PWDR) during the DR event, for each of the remaining supply chilled water temperature values (TS); and
(k) identify the associated temperature set point (TSP) and the associated lighting intensity factor (Lf) for each building (x) of the at least some of the plurality of buildings for an associated supply chilled water temperature value (TS) as optimal decision parameters in the event that an associated total thermal discomfort value (∑B Γx) of occupants thereof is minimum and a snapback condition is satisfied, wherein the snapback PWDR) during the DR event is less than or equal to a peak power value (PWDR) during a non DR event.


 (a) receive input parameters from the associated electrical utility, wherein the input parameters comprise a time interval of the DR event, a total target energy reduction value (RT) to be achieved after the DR event, an initial supply chilled water temperature value (TS) of the DCP from a predefined range and an initial demand energy reduction value (RD(n)) of the DCP, wherein an initial value of n is zero and the time interval of the DR event comprises a start time (t) and an end time (t +T) where T is a total time duration of the DR event;
(b) determine an energy reduction vector (R) comprising an energy reduction value (Rx) for each building (x) of the at least some of the plurality of buildings such that (i) a total thermal discomfort value (∑B Γx) of occupants thereof is minimum, wherein the total thermal discomfort value (∑B Γx) of occupants is a sum of a thermal discomfort value (Γx) of occupants for each building (x) of the at least some of the plurality of buildings and (ii) a sum of energy reduction value (∑B Rx) thereof and the initial demand energy reduction value (RD(n)) of the DCP is greater than or equal to the total target energy reduction value (RT);
(c) identify a temperature set point (TSP) and a lighting intensity factor (Lf) for each building (x) of the at least some of the plurality of buildings based on an associated energy reduction value (Rx) using a look-up table and by using an inverse mapping technique;
Qx(t)) for each building (x) of the at least some of the plurality of buildings and a chilled water mass flow rate(mx(t)) thereof based on an associated temperature set point (TSP) and an associated lighting intensity factor (Lf), using a British Thermal Units (BTU) meter installed in a corresponding building;
(e) calculate a cooling load (QD(t)) of the DCP and a chilled water mass flowrate (mD(t)) of the DCP by summing cooling loads and chilled water mass flow rates of each building (x) of the at least some of the plurality of buildings respectively;
(f) estimate an intermediate energy reduction value (RD(*)) of the DCP based on the cooling load (QD(t)) of the DCP and the chilled water mass flowrate (mD(t)) of the DCP using a chiller performance curve and a pump performance curve of the DCP;
(g) determine a new demand energy reduction value (RD(n+1)) of the DCP based on the initial demand energy reduction value (RD(n)), the intermediate energy reduction value (RD(*)) and a relaxation parameter β;
(h) iteratively perform steps (a) through (g) by taking the new demand energy reduction value (RD(n+1)) of the DCP as the initial demand energy reduction value (RD(n)) of the DCP until a condition | RD(n+1)- RD(n)|< ε satisfied, wherein a value of ε is 0.001;
(i)  capture the associated temperature set point (TSP) and the associated lighting intensity factor (Lf) for each building (x) of the at least some of the plurality of buildings along with the total thermal discomfort value (∑B Γx) of occupants thereof and a peak power value (PWDR) during the DR event, for the initial supply chilled water temperature value (Ts) of the DCP;
Ts) of the DCP from the predefined range and capturing the associated temperature set point (TSP) and the associated lighting intensity factor (Lf) for each building (x) of the at least some of the plurality of buildings along with an associated total thermal discomfort value (∑B Γx) of occupants thereof and an associated peak power value (PWDR) during the DR event, for each of the remaining supply chilled water temperature values (TS); and
(k) identify the associated temperature set point (TSP) and the associated lighting intensity factor (Lf) for each building (x) of the at least some of the plurality of buildings for an associated supply chilled water temperature value (TS) as optimal decision parameters in the event that an associated total thermal discomfort value (∑B Γx) of occupants thereof is minimum and a snapback condition is satisfied, wherein the snapback PWDR) during the DR event is less than or equal to a peak power value (PWDR) during a non DR event.

The following is an examiner’s statement of reasons for allowance: 
SREBRIC (US20210068673A1) in ¶0055 teaches determining set point temperature based on thermal comfort of the zones occupants. However it doesn’t teach district cooling plant and also doesn’t teach the specific calculations performed in arriving at the optimal parameters regarding temperature set point and light intensity factor as claimed in claim 1.
Sasaki (US 20180195752 A1) in ¶0171 teaches determining air conditioner setting such that the discomfort index reaches a value equal to or smaller than the target value. However it 
Yoon (Demand response control of residential HVAC loads based on dynamic electricity prices and economic analysis) teaches identifying temperature set points for HVAC during DR event taking thermal comfort in consideration. (see page 709-711). However it doesn’t teach district cooling plant and also doesn’t teach the specific calculations performed in arriving at the optimal parameters regarding temperature set point and light intensity factor as claimed in claim 1.
Thompson (US 10241528 B1) in Column 13 Line 49- Column 15 Line 47 and Fig. 5 teaches determining control strategy parameters including timing and temperature setback events for HVAC during demand response event based on firm load dispatch objective which indicates a target load reduction. However it doesn’t teach district cooling plant and also doesn’t teach the specific calculations performed in arriving at the optimal parameters regarding temperature set point and light intensity factor as claimed in claim 1.
Kitajima (US 20140303797 A1) in ¶0049-¶0052 teaches determining set temperatures of the air-conditioning apparatuses based on target amounts of the reductions in power to be consumed. However it doesn’t teach district cooling plant and also doesn’t teach the specific calculations performed in arriving at the optimal parameters regarding temperature set point and light intensity factor as claimed in claim 1.
Rifai (Demand-Response Management of a District Cooling Plant of a Mixed Use Development) in pages 15-23 teaches employing demand response control strategies using district cooling plant. However it doesn’t teach the specific calculations performed in arriving at 
No other art could be found which alone or in combination teaches all of the steps of determining optimal decision parameters for a Demand Response (DR) event involving a District Cooling Plant (DCP) as claimed in claim 1. Claim 1 is therefore allowed.
Independent claims 8 and 15 recites similar limitation as claim 1 and are also allowed for the same reason as claim 1 above.
Dependent claims 2-7 and 9-14 depends on claim 1 and 8 above and is therefore allowed due to their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/            Examiner, Art Unit 2116                                                                                                                                                                                            

/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116